                          IN THE UNITED STATES
                        BANKRUPTCY COURT MIDDLE
                          DISTRICT OF ALABAMA


 In re: CHRISTINA LASHAE TAYLOR                           CASE NO. 20-32545

        Debtor(s)                                                CHAPTER 7


                  MOTION TO REINSTATE CHAPTER 7 CASE

        COMES NOW the Debtor in the above styled cause and moves this Court

 to reopen the Chapter 7 Bankruptcy Case and as grounds therefore states the

 following:


       1.     The Debtor filed for relief under Chapter 7 of the Bankruptcy Code on

December 17, 2020.

       2.     The Debtor’s case was dismissed on May 21, 2021, for failure to pay

the remaining filing fees.

       3.     The Debtor remitted the remaining fees on June 17, 2021, Receipt

Number 6016582.

        WHEREFORE, Debtor prays that this Court will reopen the above Chapter

 7 case for the purpose of granting her a discharge in the above styled cause.

        Submitted this the 21st day of June 2021.




                                     /s/ Debora E. Palmer
                                    Debora E. Palmer (ASB-3658-
                                    41D) Attorney for the Debtor
                                    P.O. Box 241154
                                    Montgomery, Alabama 36124-1154
                                    334-262-0400
                                    debora@clenneypalmer.com
